Citation Nr: 1709711	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim seeking service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim seeking service connection for dental trauma, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of proceeding is of record. 

The Veteran has filed a notice of disagreement concerning July 2015 denials of increased ratings for hypertrophic retinitis and open angle glaucoma.  These appeals have been entered in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time could delay the RO's action on that appeal.  Thus, the Board will not address those issues further below.  The issues presently before the RO pertaining to hypertrophic retinitis and open angle glaucoma will be the subject of a later Board decision, if ultimately necessary.

The Veteran also appealed the denial of an increased rating for maxillary sinusitis, but in July 2016, he withdrew the appeal of that issue.  Therefore, it is no longer before the Board. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 1958 rating decision denied a claim of entitlement to service connection for a right shoulder disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  A July 1958 rating decision denied a claim of entitlement to service connection for dental trauma; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

3.  The evidence added to the record after the expiration of the appeal periods includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right shoulder disability and dental trauma.

4.  A right shoulder disability is not etiologically related to service.

5.  The competent evidence of record does not demonstrate a current dental disability, to include loss of the ramus or maxilla, loss or impairment of the mandible, or periodontal disease or extracted teeth, as a result of combat wounds or other trauma incurred during active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for dental trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for dental trauma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.150, Diagnostic Codes 9900-16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As the Board's decision herein to reopen the claims of entitlement to service connection for the a right shoulder disability and dental trauma is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations with respect to those claims.  
Regarding the merits of the service connection claims, the VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record shoes that all available pertinent treatment notes, to include service treatment records and available post-service VA and private medical records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations.  Accordingly, the Board will address the merits of the claims.
II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen previously denied claims for service connection for a right shoulder disability and dental trauma.  The right shoulder claim was initially denied in an April 1958 rating decision on the basis that no pathology of the shoulder was found on VA examination.  In a July 1958 rating decision, it was noted that the Veteran had multiple affected teeth, but that the disabilities were not eligible for treatment or due to trauma.  A claim for dental treatment was also denied in a September 2008 rating decision because the disability did not result from another service-connected disability, combat or other in-service trauma, or POW status.   The Veteran did not appeal these decisions or submit new and material evidence within one year of the denials.  Therefore, the decisions became final.  

Since that time, VA has received additional personal statements and VA and private treatment records.  The Veteran's personal statements and testimony describe how a football injury in service caused his right shoulder disability and loosened his teeth.  In addition, private treatment records show that the Veteran has been experiencing pain in the right shoulder, which is potentially indicative of a current disability.  This evidence addresses elements lacking in the previously denied claims, specifically in-service dental trauma and a current right shoulder disability, and so is both new and material.  Accordingly, reopening of the claims for service connection for a right shoulder disability and dental trauma is in order.

III. Service Connection

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he suffered injury to his right shoulder while playing football in service.  Service treatment records reveal that he complained of pain in the right shoulder in May 1956, but denied any past or present trauma.  X-rays revealed no abnormality.  

The Veteran was afforded a VA examination in September 2010 to assess the existence and etiology of his right shoulder disability.  X-rays were performed and revealed mild AC joint arthrosis and mild glenohumeral joint arthrosis with joint space loss of minimal osteophytosis.  The examiner considered the Veteran's history, including the in-service football injury, as well as post-service medical evidence, including the January 1958 VA examination, which showed no pathology, and treatment notes that reflected no complaint, treatment, or diagnosis regarding the right shoulder until December 2008.  Based on the evidence of record, the examiner concluded that the Veteran's right shoulder disability was an age-acquired disability and in no way associated with military service.  

There is no contradictory evidence of record beyond the Veteran's assertions as to a connection between his right shoulder disability and his military service.  The Veteran indicated at his hearing that there was treatment evidence demonstrating continuity of symptomatology since service, but no such evidence has been received.  While the Veteran is competent to speak to facts of which he has first-hand knowledge, (e.g. pain), to diagnose and determine the etiology of any associated disability requires specialized medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With regard to the dental disability, the Veteran contends that several teeth were loosened while playing football and that they were treated while he was stationed in Germany.  An August 1954 dental chart reveals five missing teeth.  A December 1957 dental chart from when the Veteran was stationed in Germany reflects that he had multiple carious teeth, as well as two additional missing teeth.  

There are two post-service dental rating sheets of record, dated in July 1958 and November 1987, that document the same missing teeth and teeth with pathological conditions.   However, service connection for compensation purposes can only be established for certain types of dental disabilities involving impairment of structural elements of the jaw, such as the mandible and maxilla.  Loss of teeth may only be service-connected if it occurred due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  While the Veteran may have experienced some trauma to his mouth when playing football, the trauma did not lead to such structural loss or damage to the jaw.  Consequently, while the Veteran has concerns regarding the health of his teeth and the need for treatment, those concerns are not eligible for service connection for compensation under VA regulations.  

In light of the above, the Board determines that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right shoulder disability and dental trauma.  The claims are, therefore, denied.









ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a right shoulder disability is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for dental trauma is granted.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for dental trauma is denied.  



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


